UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-152404 ENTERTAINMENT ART, INC. (Exact name of small business issuer as specified in its charter) Nevada 26-0370478 (State of incorporation) (IRS Employer ID Number) c/o Joseph Koegel Entertainment Art, Inc. 571 Washington Street
